DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status
Acknowledgment is made of the amendment filed on 12/6/2021 which amended claims 1, 5-7, 9, and 14 and cancelled claims 2 and 3. Claims 1 and 5-20 are currently pending.  


Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 9, the prior art of record, either alone or in combination, fails to teach or render obvious each mask comprises: a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window. These limitations in combination with the other limitations of claim 9 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window, and optically inspecting a substrate to determine whether a first mark or a second mark is formed on the substrate by the first detection mark or the second detection mark. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Nishi et al. (US Patent No. 5,272,501, Nishi hereinafter) discloses a mask (Figs. 1 and 3, reticle 33), comprising: a light transmission area (Figs. 1 and 3, reticle 33 includes a square pattern region PAR); a functional window, provided at a side of the light transmission area (Figs. 1 and 3, col. 17, lines 16-37, window portions 35X1-35Y2 permit alignment light to pass); and a first detection mark and a second detection mark (Figs. 1 and 3, reticle 33 includes multiple diffraction gratings 34X1-34Y2 that each include multiple marks); wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask (Figs. 1 and 3, col. 17, lines 16-37, diffraction gratings 34X1-34Y2 are flush with window portions 35X1-35Y2); and the second detection mark is disposed between the profile of the light transmission area and the functional window (Figs. 1 and 3, col. 17, lines 16-37, the diffraction gratings 34X1-34Y2 are formed between window portions 35X1-35Y2 and pattern region PAR), wherein the functional window comprises an alignment mark window (Figs. 1 and 3, col. 17, lines 16-37, window portions 35X1-35Y2 permit alignment light to pass), wherein the first detection mark is disposed at a side of the alignment mark window (Figs. 1 and 3, col. 17, lines 16-37, diffraction gratings 34X1-34Y2 are arranged at the side of window portions 35X1-35Y2). However, Nishi does not teach or render obvious the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window.
Takenaka (US PGPub 2009/0195764) discloses a mask formed on a wafer stage (Fig. 10, second mask 10 is on wafer stage 8), the mask including a pair of slits (Fig. 12, slit 44 and slit 46) adjacent a pair of windows (Fig. 12, windows 45 and 47 are adjacent slits 44 and 46), but Takenaka does not teach or render obvious a first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window and does not teach or render obvious wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask and the second detection mark is disposed between the profile of the light transmission area and the functional window. 
Xiong et al. (US PGPub 2017/0192143) discloses a mask assembly comprising a plurality of the masks (Figs. 5-10, paras. [0007], [0008], [0056], masks 10, 20, 30 form a mask assembly for manufacturing a color filter substrate 100 with a color filtering region 50) and including the multiple detections marks (Xiong, Figs. 7-10, paras. [0058], [0072], the second mask 20 includes at least two marking mask patterns 22 and the third mask 30 includes at least one spacer marking mask pattern 31), but Xiong does not teach or suggest a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window.
Leroux et al. (US PGPub 2003/0232253) discloses a mask including pattern regions to define integrated circuit features (Fig. 1, para. [0019], pattern 21) and including a mask pattern that includes a blocking region opaque to the exposure light having windows for selectively exposing portions of a field to radiation to remove parts of certain features formed on the substrate (Figs. 1 and 4, paras. [0024]-[0028], pattern 90 includes blocking area 91 includes windows 92a-d), but Leroux does not teach or render obvious a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window.
Shimizu (US PGPub 2004/0029028) discloses a mask that includes gap measuring windows arranged around pattern regions (Fig. 5, paras. [0062]-[0063], mask 51 includes gap measuring windows 2), but Shimizu does not teach or suggest a first detection mark and a second detection mark; wherein the first detection mark is flushed with a border of the functional window adjacent to an interior of the mask; the second detection mark is disposed between the profile of the light transmission area and the functional window; the first detection mark comprises a first sub-mark and a second sub-mark; the first sub-mark is disposed at a side of the alignment mark window; and the second sub-mark is disposed at a side of the gap window.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882